          Case 1:21-cr-00408-VSB Document 9 Filed 08/04/21 Page 1 of 1




MATTHEW J. KLUGER
ATTORNEY AT LAW

                                                     888 GRAND CONCOURSE, SUITE 1H
                                                     BRONX, NEW YORK 10451
                                                     (718) 293-4900 • FAX (718) 618-0140
                                                     www.klugerlawfirm.com

                                                     August 3, 2021

                                                                                       8/4/2021
By ECF                                                                The status conference scheduled for August 5, 2021
Hon. Vernon S. Broderick                                              is hereby adjourned to September 23, 2021 at 9:00
United States District Judge                                          a.m. The adjournment is necessary to permit
Thurgood Marshall United States Courthouse                            counsel sufficient time to review discovery and
40 Foley Square                                                       continue to discuss a possible pretrial disposition of
New York, NY 10007                                                    this matter. The Court finds that the ends of justice
                                                                      served by granting a continuance outweigh the best
               Re:    United States v. Franklin Mejia Martinez        interests of the public and the defendant in a speedy
                      21 Cr. 408 (VSB)                                trial. Accordingly, it is further ordered that the time
                                                                      between August 5, 2021 and September 23, 2021 is
Dear Judge Broderick,                                                 hereby excluded under the Speedy Trial Act, 18
                                                                      U.S.C. 3161 (h)(7)(A), in the interest of justice.
      A status conference in this matter is scheduled for Thursday, August 5, 2021 at 9:00 a.m.
Since the last court date, defense counsel has continued to meet with Mr. Mejia-Martinez at jail,
engage in plea discussions with the Government, and review discovery. Although some details
remain unresolved, the defense is optimistic that an agreement with the government will be
reached. Accordingly, the defense respectfully requests that the status conference be adjourned
for 45-days to allow the parties additional time to complete their plea negotiations.

       I have discussed the above with A.U.S.A. Rebecca Dell, who consents to this adjournment
request. For the above reasons, as well as in the interests of justice, the defense consents to the
exclusion of time under the Speedy Trial Act until the anticipated adjourn date.

       Thank you.

                                                     Respectfully Submitted,

                                                     /s/ Matthew J. Kluger
                                                     Matthew J. Kluger, Esq.


cc:    AUSA’s Rebecca Dell
